UNITED STATES COURT OF APPEALS
                                    FOR THE FIFTH CIRCUIT


                                         _______________________

                                               No. 95-20963
                                         _______________________


                                    UNITED STATES OF AMERICA,

                                                                                             Plaintiff-Appellee,

                                                      versus

                  ERNEST RAY KOONCE, JEFFERY RAYMOND KOONCE,
                        JASON KOONCE, MATHEW KOONCE,
                              and ELEANOR KOONCE,

                                                                                      Defendants-Appellants.


_________________________________________________________________

                    Appeal from the United States District Court
                         for the Southern District of Texas
                                   (CR H-94-100)
_________________________________________________________________

                                                 April 17, 1997

Before REYNALDO G. GARZA, JONES, and DeMOSS, Circuit Judges.

JONES, EDITH H, Circuit Judge:*

                 Appellants Ernest Koonce (“Ernest”), Eleanor Koonce (“Eleanor”), Jeffery

Koonce (“Jeffery”), Jason Koonce (“Jason”), and Mathew Koonce (“ Mathew”) appeal their




        *
                  Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
various convictions stemming from the possession of guns and a family counterfeiting operation.

Finding no error below, we affirm.

                                 I. FACTUAL BACKGROUND

               Ernest and Eleanor Koonce are the parents of Jeffery, Jason, and Mathew. During

the summer of 1993, all resided together in an apartment in Conroe, Texas. In July 1993, a then-

confidential informant, Patrick Petrick, informed the Bureau of Alcohol, Tobacco, and Firearms

(“ATF”) that there were two felons in possession of firearms at the Koonce residence. On July 23,

1993, a federal magistrate judge issued a search warrant authorizing the seizure of firearms from the

Koonce residence. After obtaining the search warrant, the ATF agents again met with Petrick who

pro vided the agents with vague information regarding the Koonce family’s alleged involvement in

stealing and counterfeiting payro ll checks and other documents. In light of the newly received

information and having no expertise in the area of counterfeiting, the ATF notified the Secret Service.

The ATF requested the presence of a Secret Service agent at the execution of the search warrant at

the Koonce family apartment in order to alert to any signs of counterfeiting activity. Pursuant to the

ATF’s request, the Secret Service sent Special Agent Barry Ramsey, an agent possessing several

years of experience in the area of counterfeiting.

               After briefly speaking with ATF officers and Petrick, Ramsey accompanied the ATF

for the execution of the search warrant on the evening of July 23, 1993. At the request of the ATF,

the Conroe Police Department’s SWAT team assisted in the execution of the search warrant as well.

               Upon entry into the apartment, the ATF officers and the SWAT team discovered and

seized four firearms, including two unregistered “sawed-off” shotguns. When Agent Ramsey entered

the residence, he proceeded to what appeared to be the master bedroom of the apartment. He


                                                     2
immediately noticed a computer sitting on a desk. Connected to the computer was a color printer,

and coming from the printer was a Houston-area car dealership’s payroll check. The check was

complete, except for the payee name, the amount, and the signature. Also sitting on top of the

computer desk were two additional payroll checks purporting to be from the same car dealership --

one was a completed back side of a check and the other was a completed front of a check with the

payee’s name filled in. Sitting on the bed in the same room were blank United States identification

cards, social security cards, a Texas driver’s license, and laminating materials. Also sitting out in

plain view in the room was a “writeman” pen and pencil set,1 a notary seal, and a software program

often used by businesses to print their own checks.

               Relying on his experience in the area of counterfeiting, Special Agent Ramsey

concluded that all of these items were being used in a counterfeiting operation. Therefore, Ramsey

seized the computer and related items. At this time, Ramsey did not search the computer’s hard

drive.

               Ramsey subsequently discovered that the computer was the property of a Dallas-Fort

Worth area rental store. After contacting the rental store, Ramsey learned that the computer had

been rented to Richard Lutman. Lutman informed Ramsey that on the day he had rented the

computer, Lutman had given the computer to Eleanor Koonce. At that time, Eleanor took the

computer to her residence in Conroe. Ramsey obtained written permission from Lutman to search

the hard drive of the computer. After receiving Lutman’s permission to search the hard drive,




         1
        A writeman pen and pencil set is often used by counterfeiters to make very fine details
necessary to make a document look authentic.

                                                 3
Ramsey found, among other things, evidence of the car dealership payroll check that had been in the

printer.

               The Conroe Police Department officers arrested Ernest, Eleanor, and Jeffrey on July

23, 1993 upon execution of the search warrant. State arrest warrants were issued for Mathew and

Jason for engaging in organized crime, and both were arrested on September 2, 1993. Upon their

respective arrests, all appellants were held in state custody for various state weapons charges.

Although it had conducted investigation into the case, the Montgomery County district attorney’s

office chose not to present the case to the Montgomery County grand jury. On May 6, 1994, all

appellants were indicted in federal court.

               Ernest Koonce was held in state custody from the time of his arrest on July 23, 1993

until he was indicted in federal court on May 6, 1994. Eleanor was held in state custody for nine

weeks following her arrest on July 23, 1993. Jeffery was held in state custody from July 23, 1993

to August 19, 1993. Mathew was held in state custody from September 2, 1993 to December 9,

1993. Jason was held in state custody from September 2, 1993 until he was indicted in federal court

on May 6, 1994.

               All appellants were tried in the same trial before a jury. All were convicted of

conspiracy to make and possess counterfeit securities in violation of 18 U.S.C. § 371. In addition,

Ernest and Eleanor were convicted of possession of an illegal firearm in violation of 26 U.S.C. §

5861(d); Jason, Mathew, and Jeffery were convicted of possession of a counterfeit security in

violation of 18 U.S.C. § 513(a); and Ernest was convicted of making a counterfeit security in

violation of 18 U.S.C. § 513(a), po ssession of a firearm in violation of 18 U.S.C. § 922(g), and

possession of an illegal firearm in violation of 26 U.S.C. § 5861(d).


                                                 4
                                          II. DISCUSSION

                                                   A.

                All appellants claim that the district court erred in denying their motions to suppress

the evidence of the counterfeiting activities. They argue that their Fourth Amendment right to be free

of unreasonable search and seizure was violated when, in executing the search warrant, the officers

seized computer equipment and the other items. They also complain that the subsequent search of the

hard drive of the computer was improper. We disagree.

                In reviewing a district court’s denial of a motion to suppress evidence, we review

factual findings for clear error and conclusions of law de novo. See United States v. Buchanan,70

F.3d 818, 825 (5th Cir.), cert. denied, ___ U.S. ___, 116 S. Ct. 1340 (1996). All evidence is viewed

in the light most favorable to the prevailing party below. See id.

                The exclusionary rule requires that evidence obtained in violation of the Fourth

Amendment be suppressed in a criminal proceeding against the victim of the illegal search and seizure.

See id. However, the plain view doctrine provides a well-established exception to the exclusionary

rule:

        The “plain view” doctrine will justify a warrantless seizure if: (1) the officers lawfully
        entered the area where the items were located; (2) the items were in plain view; (3)
        the incriminating nature of the items was “immediately apparent”; and (4) the officers
        had a lawful right of access to the items.

Id. at 825-26 (relying on Horton v. California, 496 U.S. 128, 136-37 (1990)).

                In this case, Agent Ramsey had lawfully entered the area where the items were

located. As he was a Secret Service agent who was called upon to assist in the execution of a federal

search warrant, it was neither unusual nor improper for him to do so. See 18 U.S.C. §§ 3105



                                                    5
(providing that a search warrant may be served by any officer authorized by law to do so),

3056(c)(1)(A) (authorizing Secret Service agents to execute search warrants).

               The computer and related items were in plain view. Agent Ramsey testified that the

computer and printer were sitting on a co mputer desk in the master bedroom of the Koonce

residence. Moreover, the district court did not err in concluding that the incriminating nature of the

items was immediately apparent to Agent Ramsey. As we have previously discussed:

       The incriminating nature of an item is “immediately apparent” if the officers have
       “probable cause” to believe that the item is either evidence of a crime or contraband.
       Probable cause does not require certainty. In reviewing probable cause
       determinations, we must consider the totality of the circumstances--including the
       officers’ training and experience as well as their knowledge of the situation at hand.

Buchanan, 70 F.3d at 826 (emphasis added; citations omitted). Agent Ramsey was a Secret Service

officer trained and experienced in the area of counterfeiting. His presence had been requested at the

execution of the warrant upon the Koonce residence because of the possibility of counterfeiting

activity. As the district court concluded,

       The Secret Service agent testified that he saw a computer, blank social security cards,
       blank United States of America identification cards, laminating equipment, and a
       partially completed company paycheck in the printer, all in plain view. [Ramsey]
       testified that, in light of his experience, the foregoing evidence demonstrated different
       ‘stages’ of the counterfeiting process. This, coupled with [Petrick’s] tip, clearly
       establishes ‘a practical, non-technical probability that incriminating evidence is
       involved . . . and will be useful in establishing that a crime has been committed.”

Order of district court at 9 (quoting United States v. Hill, 19 F.3d 934, 989 (5th Cir. 1994)). We find

no error.




                                                  6
                Although the issue whether the search of the hard drive of a computer that has been

seized pursuant to a plain view seizure is theoretically interesting and novel,2 the facts in this case do

not compel us to decide that issue here. The evidence presented at the hearing on the defendants’

motions to suppress established that the computer’s hard drive was not searched until after the

authorities had received written permission from the person to whom the computer was rented.

Therefore, the search was validated by permission.

                                                    B.

                All appellants also complain that they were held in violation of the Speedy Trial Act,

18 U.S.C. § 3161(b), because they were indicted more t han 30 days after their respective arrests.

This court reviews a district court’s factual determinations regarding the Speedy Trial Act for clear

error; the district court’s legal conclusions are reviewed de novo. See United States v. Johnson, 29
F.3d 940, 942 (5th Cir. 1994).

                The Speedy Trial Act generally requires that the federal government indict an accused

within thirty days of his arrest. See 18 U.S.C. § 3161(b); United States v. Johnson, 815 F.2d 309,

311 (5th Cir. 1987), cert. denied, 484 U.S. 1068 (1988). We have repeatedly held that the Speedy

Trial Act is not triggered until an individual is taken into custody after a federal arrest for the purpose


        2
          The issue whether the hard drive of a computer seized pursuant to a valid search warrant may
be searched without first obtaining a search warrant for the hard drive has been considered in a few
jurisdictions. The courts have uniformly concluded that a search warrant for the hard drive is not
necessary. See, e.g. Commonwealth v. Copenhefer, 526 Pa. 555, 587 A.2d 1353 (1991) (defendant
had no expectation of privacy for information that had been attempted to be deleted but was
recoverable from the hard drive of a computer when the authorities had properly seized the computer
pursuant to a valid warrant); State v. Tanner, 534 So. 2d 535 (La. Ct. App. 1988) (search of hard
drive, although not specifically listed in search warrant, was proper where the computer was subject
to seizure pursuant to the warrant); People v. Loorie, 630 N.Y.S.2d 483 (N.Y. Crim. Ct. 1995)
(police did not exceed their authority in searching hard drive of computer when computer was seized
pursuant to a validly issued search warrant).

                                                    7
of responding to a federal charge. See Johnson, 815 F.2d at 312. Appellants argue that because their

arrests stemmed from the execution of a federal search warrant by federal as well as state officers and

the only charges that they were ever indicted for were violations of federal law, the Speedy Trial Act

was triggered. We disagree.

               The law is clear that an arrest for a violation of state law does not implicate the

Speedy Trial Act, even when federal officers participate in the arrest. See id. In this case, appellants

were arrested by state officers and were held on state charges. An arrest made by state officers, even

if state and federal officers are cooperating at the time, does not start the running of the thirty day

time period. See United States v. Charles, 883 F.2d 355, 356 (5th Cir. 1989) (quoting United States

v. Taylor, 814 F.2d 172, 175 (5th Cir.), cert. denied, 108 S. Ct. 186 (1987)), cert. denied, 493 U.S.
1033 (1990). Even where federal officials are involved “intimately” in the defendant’s arrest, the

Speedy Trial Act is not triggered if no federal criminal charges have been filed against the defendant

at the time of his arrest. See United States v. Amuny,767 F.2d 1113, 1120-21 (5th Cir. 1985). This

court has previously ruled that the Speedy Trial Act was no t implicated when the county officials

wrongfully held the defendant for four months prior to the issuance of a federal indictment:

       Though [county officials] may have thought [the defendant] was to be charged by
       federal authorities, and for that reaso n detained him, the fact remains that [the
       defendant] was not under a federal detainer; he was not the subject of a federal
       complaint; there were no federal charges pending against him. . . . [The county’s]
       wrongful actions simply did not trigger the Speedy Trial Act.

United States v. Charles, 883 F.2d 355, 356 (5th Cir. 1989), cert. denied, 493 U.S. 1033 (1990); see

also United States v. Gerald, 5 F.3d 563, 566 (D.C. Cir. 1993) (an arrest by federal officers engaged

in a search pursuant to a federal warrant that was issued on suspicion of violations of federal law does




                                                   8
not trigger the Speedy Trial Act until the arrest was accompanied by federal charges), cert. denied,

___ U.S. ___, 114 S. Ct. 2168 (1994).

                In this case, appellants were arrested by state officers and were held on state charges.

Although appellants argue that the state and federal authorities colluded in order to circumvent the

Speedy Trial Act and that such collusion serves to trigger the Speedy Trial Act,3 after thorough

briefing and argument to the district court, the court rejected their theory of collusion. This ruling

by the district court is supported by the record and is not clearly errorneous. Therefore, we will not

disturb it.

                                                   C.

                Appellants also complain that Ernest was improperly sentenced under the Sentencing

Guidelines, that Eleanor was improperly denied a mistrial, that there was insufficient evidence to

support Eleanor’s convictions, and that there was insufficient evidence to support Jason’s conviction

for possession of a forged security. After careful consideration of these issues and a thorough review

of the record, we find no error.

                                        III. CONCLUSION

                For the foregoing reasons, we AFFIRM the decision of the district court.




        3
           Whether collusion between federal and state authorities triggers the Speedy Trial Act is an
issue of first impression in this jurisdiction. However, other jurisdictions considering the issue have
ruled that such collusion does trigger the 30-day requirement of the Speedy Trial Act prior to the
filing of federal charges. See, e.g., United States v. Benitez, 34 F.3d 1489, 1494 (9th Cir. 1994), cert.
denied, ___ U.S. ___, 115 S. Ct. 1268 (1995); United States v. Sims, 779 F.2d 16, 17 (8th Cir. 1985).


                                                   9